DETAILED ACTION
	This is a non-final action in response to application filed 3/30/21. Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 2020/0025133).
	Regarding independent claim 1 and 6, Watson teaches an exhaust nozzle assembly 20,23 for use with a propulsion system for an aircraft [0002], the propulsion system including an engine configured to produce a jet, the exhaust nozzle assembly comprising: 
a nozzle body 28 configured to be fluidly coupled with the engine and to receive the jet; 
an outer cover 21 at least partially covering the nozzle body; 
a movable component 23 configured to move between a first position and a second position [0031] when a force is applied to the movable component [0038], the movable component disposed and configured to have an effect on one of the jet and an exhaust plume produced by the propulsion system when the movable component moves between the first position and the second position [0021-0022]; and
a linkage 40 coupled to the movable component and adapted for coupling to an actuator 39 configured to generate the force, the linkage transmitting the force to the moveable component when the linkage is coupled with the actuator and when the actuator is actuated, wherein a gap (bypass path) exists between an inner surface of the outer cover and an outer surface of the nozzle body, wherein the linkage is partially disposed within the gap (linkage 40 spans the gap), and wherein the exhaust nozzle assembly is free of the actuator (it is located in nacelle).

Regarding dependent claim 2 and 7, Watson teaches wherein a cross-sectional dimension of the linkage is smaller than a smallest dimension of the actuator, and wherein a dimension of the gap is smaller than the smallest dimension of the actuator and greater than the cross-sectional dimension of the linkage. This is the case, as the actuator is larger than the linkage based on figure 3. Additionally, the opening for the gap is large enough for the linkage but not large enough for the actuator. It should be noted “a dimension of the gap, just needs to be smaller than the actuator and larger than the linkage, as it would be large enough to accommodate the linkage.
Regarding dependent claim 4 and 9, Watson teaches wherein the moveable component comprises a variable A8 [0087-0089].
Regarding dependent claim 5 and 10, Watson teaches wherein the moveable component comprises a variable A9 [0087-0089].
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17,and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2021/0301761).
Regarding independent claim 16, Taylor teaches an aircraft 10 comprising: 
a fuselage; 
a wing coupled with the fuselage (see figure 1); 
an actuator 56; and 
a propulsion system 12 mounted to one of the fuselage and the wing (see figure 1), the propulsion system including: 
an engine 14 configured to produce a jet, and an exhaust nozzle assembly disposed downstream of the engine, the exhaust nozzle assembly including: 
a nozzle body 37 fluidly coupled with the engine and configured to receive the jet, 
an outer cover 32 at least partially covering the nozzle body, 
a movable component 44 configured to move between a first position and a second position when a force is applied to the movable component, the movable component disposed and configured to have an effect on one of the jet and an exhaust plume produced by the propulsion system when the movable component moves between the first position and the second position [0039-0040], and 
a linkage 68 coupled to the movable component and further coupled to the actuator, the actuator configured to generate the force, the linkage transmitting the force to the moveable component when the actuator is actuated, 
wherein a gap exists between an inner surface of the outer cover and an outer surface of the nozzle body (space between 37 and 32), 
wherein the linkage is partially disposed within the gap (see figure 4), and 
wherein the actuator is mounted to an external surface of the nozzle body proximate a mounting location (see figure 3), 
wherein the mounting location comprises a location on the external surface of the nozzle body where the propulsion system is mounted to the one of the fuselage and the wing (the mounting location is near the external surface which is near the fuselage), 
wherein the propulsion system is mounted to the one of the fuselage and the wing by a mounting structure (see figure 1), and 
wherein the actuator is enclosed within a fairing associated with the mounting structure (the surface of the jet pipe 32 is the fairing and attached to the actuator as shown in figure 3).
Regarding dependent claim 17, Taylor teaches wherein a cross-sectional dimension of the linkage is smaller than a smallest dimension of the actuator (see figure 3), and wherein a dimension of the gap is greater than the cross-sectional dimension of the linkage (this is the case as the linkage is in the gap).
Regarding dependent claim 19, Taylor teaches wherein the movable component is one of a thrust reverser, a variable A8, and a variable A9 [0012].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Carl et al. (US 3347467).
Regarding dependent claim 3, Watson teaches the invention as claimed and discussed above. Watson fails to teach wherein the movable component comprises a thrust reverser.
Carl teaches it was known to provide a gas turbine engine with variable exhaust in addition to a thrust reverser (see figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide Watson with a thrust reverser as taught by Carl. It is well known in the art that thrust reversers provide stopping power while saving wear and tear on brakes.  Furthermore, Carl teaches that combining the functions of variable exhaust with thrust reversers reduces weight and reduces complexity (col. 6, ll. 67-75)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Carl.
Regarding dependent claim 8, Watson in view of Lair teaches the invention as claimed and discussed above. Watson in view of Lair fails to teach wherein the movable component comprises a thrust reverser.
Carl teaches it was known to provide a gas turbine engine with variable exhaust in addition to a thrust reverser (see figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide Watson with a thrust reverser as taught by Carl. It is well known in the art that thrust reversers provide stopping power while saving wear and tear on brakes.  Furthermore, Carl teaches that combining the functions of variable exhaust with thrust reversers reduces weight and reduces complexity (col. 6, ll. 67-75)

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Speir et al. (US 4043508).
Regarding independent claim 11, Watson teaches: 
an actuator 39; and 
a propulsion system, the propulsion system including: 
an engine configured to produce a jet, and 
an exhaust nozzle assembly disposed downstream of the engine, the exhaust nozzle assembly including: 
a nozzle body 28 fluidly coupled with the engine and configured to receive the jet, 
an outer cover 21 at least partially covering the nozzle body, 
a movable component 23 configured to move between a first position and a second position [0031]  when a force is applied to the movable component [0038], the movable component disposed and configured to have an effect on one of the jet and an exhaust plume produced by the propulsion system when the movable component moves between the first position and the second position [0021-0022], and 
a linkage 40 coupled to the movable component and further coupled to the actuator 39, the actuator configured to generate the force, the linkage transmitting the force to the moveable component when the actuator is actuated, 
wherein a gap (bypass path) exists between an inner surface of the outer cover and an outer surface of the nozzle body, 
wherein the linkage is partially disposed within the gap (linkage 40 spans the gap), and wherein the exhaust nozzle assembly is free of the actuator (it is located in nacelle).
	While Watson is for an aircraft and likely has a fuselage; a wing coupled with the fuselage; and the  propulsion system mounted to one of the fuselage and the wing. However, Watson does not explicitly teaches this limitation.
	Lair teaches it was known to have a gas turbine engine having a variable exhaust nozzle that is fitted on the fuselage or wing [0011].
	It would have been obvious to one of ordinary skill in the art at the time of filing to mount the engine of Watson to one of the fuselage or wing as taught by Lair. It is noted that the use of a known prior art structure (in this case the use mounting a gas turbine engine to the wing or fuselage as taught by Lair), to obtain predictable results (in this case to mount the engine to the wing, which helps improve access, increases aerodynamics, and reduces noise) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Regarding dependent claim 12, Watson in view of Lair teaches the invention as claimed and discussed above. Watson further teaches wherein a cross-sectional dimension of the linkage is smaller than a smallest dimension of the actuator, and wherein a dimension of the gap is smaller than the smallest dimension of the actuator and greater than the cross-sectional dimension of the linkage. This is the case, as the actuator is larger than the linkage based on figure 3. Additionally, the opening for the gap is large enough for the linkage but not large enough for the actuator. It should be noted “a dimension of the gap, just needs to be smaller than the actuator and larger than the linkage, as it would be large enough to accommodate the linkage.
Regarding dependent claim 13, Watson in view of Lair teaches the invention as claimed and discussed above. Lair further teaches further comprising a pylon coupling the propulsion system to the wing [0127].
Regarding dependent claim 14, Watson in view of Lair teaches the invention as claimed and discussed above. Lair further teaches further comprising a pylon coupling the propulsion system to the fuselage [0011].
Regarding dependent claim 15, Watson in view of Lair teaches the invention as claimed and discussed above. Watson further teaches wherein the movable component is one of a thrust reverser, a variable A8, and a variable A9 [0087-0089].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Lair.
Regarding dependent claim 18, Taylor teaches the invention as claimed and discussed above. Taylor shows, in figure 1, a gas turbine engine externally mounted to the fuselage of the aircraft. It would likley a pylon to mount to the aircraft but does not explicitly teach the mounting structure comprises a pylon.
Lair teaches further comprising a pylon coupling the propulsion system to the aircraft [0127].
It would have been obvious to one of ordinary skill in the art at the time of filing to mount the engine of Taylor to one of the fuselage or wing as taught by Lair with a pylon. It is noted that the use of a known prior art structure (in this case the use mounting a gas turbine engine with a pylon as taught by Lair), to obtain predictable results (in this case to provide a rigid mounting structure) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741